
	

114 HR 4499 IH: PROP Act of 2016
U.S. House of Representatives
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4499
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2016
			Mr. Mooney of West Virginia (for himself, Mr. Rogers of Kentucky, Ms. Kuster, Mrs. Comstock, Mr. Ryan of Ohio, Mr. Guinta, and Mr. Lynch) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to remove consideration of certain pain-related
			 issues from calculations under the Medicare hospital value-based
			 purchasing program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Promoting Responsible Opioid Prescribing Act of 2016 and as the PROP Act of 2016. 2.Removing consideration of certain pain-related issues from calculations under the Medicare hospital value-based purchasing programSection 1886(o)(2)(B) of the Social Security Act (42 U.S.C. 1395ww(o)(2)(B)) is amended—
 (1)in clause (i)(II), by inserting , subject to clause (iii), after shall; and (2)by adding at the end the following new clause:
				
 (iii)Exclusion of certain pain-related measuresFor value-based incentive payments made with respect to discharges occurring during fiscal year 2016 or a subsequent fiscal year, the Secretary shall ensure that measures selected under subparagraph (A) do not include measures based on any assessments by patients, with respect to hospital stays of such patients, of—
 (I)the need of such patients, during such stay, for medicine for pain; (II)how often, during such stay, the pain of such patients was well controlled; or
 (III)how often, during such stay, the staff of the hospital in which such stay occurred did everything they could to help the patient with the pain experienced by the patient..
			
